UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             12/12/2019


DISH NETWORK L.L.C. and SLING TV                     Case No. 19-CV-00021 (VSB)
L.L.C.,

                    Plaintiffs,                      ORDER GRANTING DEFENDANTS’
                                                     MOTION TO FILE UNDER SEAL
                 -against-

ASIA TV USA LTD. and ASIA TODAY
LTD.,

                    Defendants.



VERNON S. BRODERICK, United States District Judge:
       Before the Court is Defendants’ letter motion dated December 10, 2019, pursuant to Rule

5B of this Court’s individual Rules and Practices, for entry of an order permitting them to file

under seal the transcript of proceedings held on November 1, 2019. Defendants also seek leave

to publicly file these documents in redacted form.

       Upon consideration of the motion and for good cause shown, the Court GRANTS

Defendants’ motion. Defendants may file copies of the foregoing papers under seal and publicly

file redacted copies where applicable and as indicated in the highlighted set accompanying its

letter motion.

SO ORDERED.


Dated: New York, New York
       December 12, 2019
                                              ____________________________
                                              Hon. Vernon S. Broderick
                                              United States District Judge
